1.	  Mr. President, permit me first to join my colleagues in congratulating you on your election as President of the thirtieth session of the General Assembly. This gives me great pleasure, as our two nations are linked by a very special and fruitful co-operation. Your election not only testifies to your excellent personal qualities but also reflects the important role which can be played in the United Nations by the smaller nations. I wish you all success in this high office, and you can feel certain of our confidence and support.
2.	Let me also at the outset place on record our appreciation for the tireless efforts made by Mr. Kurt Waldheim, the Secretary-General, and his staff to implement the objectives of the Charter.
3.	We are very happy to welcome the three new Members, Cape Verde, Mozambique, and Sao Tome and Principe, and look forward to their co-operation and their contribution to the work of our Organization.
4.	As I did not have the opportunity to attend and address the seventh special session of the General Assembly held earlier this month, allow me to comment in a few words on the promising results of that session devoted to development and international economic co-operation. During the session all Members showed a willingness to co-operate and compromise in attempting to solve the big and far-reaching economic problems facing the world community. The recession in the world has affected both developed and developing countries. In the most severely affected countries the situation is so serious that a considerable part of the population is engaged in a daily struggle for survival against poverty and starvation.
5.	The fact that we were able to move from confrontation to co-operation at the seventh special session despite these enormous difficulties I consider to be an achievement of major political significance. Despite the economic difficulties, the political will to contribute, to co-operate and to assist the developing
countries was clearly displayed. Now we must implement the decisions of the special session. No substantial success can be expected without concentrated effort and without goodwill on the part of all. It is clear that both realism and generosity will be needed to bring about the necessary changes.
6.	This session marks the thirtieth anniversary of the Assembly. I will not take much of your time in evaluating the achievements and the short-comings of our Organization; this has been done thoroughly by previous speakers. Let me, however, express the hope that we have learned from past mistakes and that the achievements made will inspire us to redouble, in the future, our efforts to find solutions to the vast and challenging problems before us.
7.	I fully endorse the sentiment expressed by the Secretary-General in the introduction to his report on the work of the Organization [AIIOOOI/Add.l], that this Organization of ours has been able to adjust to a changing world and has met many unforeseen challenges. We should still further strengthen the United Nations as the global forum for the promotion of security, peace and solidarity.
8.	I shall now mention very briefly our views regarding some of the major international questions facing this Assembly.
9.	Thirty years ago the founders of the United Nations decided that the primary function of the Organization should be the maintenance of international peace and security. Despite determined efforts in the United Nations, the central question of disarmament and arms control has so far defied solution. The production and stockpiling of arms and the international trade in armaments have reached terrifying proportions, with no reduction in sight. Besides the tragic waste in human and material resources in a world where millions of people are living in appalling misery, the armaments race creates a highly dangerous threat to the survival of mankind.
10.	The United Nations was founded at the conclusion of the most terrifying and destructive war in history and at the beginning of the nuclear age. Since then, the world has lived in the shadow of nuclear arms and other weapons of mass destruction.
11.	Through efforts made in the United Nations some important international agreements have been concluded in the field of nuclear energy and armaments. The Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], to which over 90 countries have become parties, has, however, proved only partially effective and we have to face the fact that the danger of nuclear proliferation is increasing. This should be a matter of grave concern to us all, and I hope that the Assembly at this session will give close attention to the general problems of , arms control and disarmament, and in particular to halting the increasing danger of the proliferation of nuclear weapons.
12.	My delegation welcomes the continued process of decolonization in Africa, as evidenced by the admission at this session of the three new African States, to be followed shortly by Angola.
13.	The Icelandic delegation has always supported in the United Nations the struggle of the peoples of southern Africa to achieve self-determination and independence. Despite determined activity by this Organization over the years, racial inequality and apartheid persist in parts of southern Africa. We must continue to apply pressure until self-determination and the basic human rights of the populations in that area are guaranteed.
14.	The violation of human rights is not limited to any one part of the world and has to be condemned wherever it occurs. The question of human rights and dignity must therefore continue to receive the highest priority in the United Nations. In this connexion I wish to express satisfaction with the significance attributed to humanitarian questions and human contacts in the Final Act of the Conference on Security and Co-operation in Europe, signed at Helsinki by 35 heads of Government on 1 August 1975.
15.	The United Nations is, in this anniversary year, approaching full universality of membership. Member nations now number 141, representing over 95 per cent of the world population. We expect shortly to be able to welcome additional nations as Members.
16.	At this point I want to reaffirm the belief of my Government in the principle of universality as regards membership in the United Nations. And following that basic principle, the Icelandic delegation will oppose any moves to exclude or suspend any Member State by any means not in strict conformity with the Charter of the United Nations, or to restrict its rights as a Member of the Organization or of its organs or of associated organizations. We believe that any such efforts will be harmful and might destroy the effectiveness of the United Nations as an instrument for peace.
17.	The recent interim agreement between Egypt and Israel is a most welcome development which we consider to be a significant step in the direction of a peaceful settlement in the Middle East. We compliment all those concerned with this agreement on their statesmanship, wisdom and courage. It is to be hoped that this momentum thus achieved towards negotiating the extremely complex and delicate problems in this area will not be lost but will lead to a lasting solution. This is no easy task, but we appeal to the peoples in the Middle East to show restraint and a genuine will to work together to achieve a just solution of the problems, as the alternative is likely to be open conflict which would pose a grave danger to world peace. An over-all settlement would have to respect the rights of the Palestinians and the rights of all States in the area to secure and recognized borders.
18.	The highly useful role of the United Nations peace-keeping forces in the Middle East deserves to be praised as, without their existence, the disengagement agreements would have been much more difficult to achieve.
19.	The problem of Cyprus is still with us. We hope that the talks being conducted under the auspices of the Secretary-General will continue, as we feel that negotiations between the two communities under his able and devoted guidance will prove to be the best available means of reaching a satisfactory and permanent solution of this vexing problem.
20.	The Assembly is once again faced with the question of Korea. Progress on this vital issue depends on the genuine efforts and goodwill of the two Korean States, without which there is little that the General Assembly can accomplish. As the peaceful reunification of Korea is the announced policy of the two Governments, we must hope that conditions will be created for them to resume negotiations towards this end.
21.	The Government of Iceland has followed the work of the Third United Nations Conference on the Law of the Sea with great attention and continues to attach the greatest importance to its deliberations. Considerable progress has been made by the Conference in some fields and a wide range of agreement has emerged. However, in some other fields, like the regime for the international sea-bed area, considerable work still needs to be done. My Government has taken a keen interest in these deliberations and will continue to work for the successful conclusion of the Conference.
22.	At the end of the third session of the Conference, which took place at Geneva from 17 March to 9 May 1975, my Government had to take stock of the situation. We had then before us the single negotiating text prepared by the Chairmen of the three main committees which will become the basis of the work of the fourth session in New York in March-May 1976. Still another session, or even sessions, may be required before the Conference can conclude its work.
23.	In the meantime my Government was faced with the following situation.
24.	First, the fish stocks in the Iceland area continue to form the foundation of our economy a matter of life or death to our people.
25.	Secondly, almost one half of the total demersal catch in the area continues to be taken by foreign nationals from distant-water fishing States, particularly the United Kingdom and the Federal Republic of Germany. Because of the small size of the fish taken by vessels from the United Kingdom, actually more than half of the number of fish have been taken by foreign fishermen. The vessels engaged in this fishing are heavily subsidized in various ways by the Governments concerned.
26.	Thirdly, foreign nationals are continually increasing their capture of immature fish so that the replacement of stocks is increasingly endangered. This is shown, for instance, by the fact that the most important fish stock in Icelandic waters, namely, cod, has now been reduced to spawning only once in its lifetime. And the average age of the fish caught is now much lower than ever before. The total fishing effort is now 100 per cent greater than it was 20 years ago, but the catch is even less than it was then. The implications are evident.
rj Fourthly, the present Icelandic fishing fleet is fiillv capable of utilizing the total allowable catch in the area. A special committee of the International Council for Exploration of the Sea and the Northwest Atlantic Fisheries Commission has estimated that a 50 per cent reduction of the fishing effort in the North Atlantic area would not reduce the total catch. Fishing mortality in the Iceland area will have to be drastically reduced in order to achieve optimum utilization.
28 In view of all these facts the Government of Iceland decided to take the necessary action consonant with the progressive development of international law as reflected in the consensus reached at the Conference. We decided not to establish an economic zone for the time being because some aspects of that concept still have to be worked out. We decided not to adopt rules with regard to the territorial sea, pollution, scientific research, or the delimitation of the continental shelf for the same reasons. Nor would we interfere with international navigation in any way.
29.	But with regard to the one vital issue the problem of foreign fishing we could not delay taking the necessary action any longer. Consequently, on 15 July 1975, regulations were issued extending the Icelandic fishery limits to 200 nautical miles. Where the distance between Iceland and other States is less than 400 nautical miles, the median line or equidistance principle is employed. The new regulations will take effect on 15 October 1975. At the same time a scientific management program is being established which will call for the exercise of great restraint on the utilization of the Icelandic fishing fleet even after foreign fishing is discontinued. The purpose of the program is to ensure the optimum sustainable yield under scientific management. It will constitute a thorough revision of previous management programs, which so far have always been hampered by the interference of foreign fishing. The management program will be based on scientific principles of conservation.
30.	The action which the Government of Iceland has taken is in conformity with the consensus which emerged at the Conference on the Law of the Sea that a coastal State can decide the total allowable fishing catch within a 200 mile zone and can also determine its own capacity to utilize that catch. When the coastal State does not have the capacity to harvest the entire allowable catch, it shall give other States access to the surplus of this allowable catch. These principles, which are also embodied in articles 50 and 51 of part II of the informal single negotiating text emanating from the Conference, undoubtedly have the support of the overwhelming majority of the States participating in the Conference.
31.	It is, of course, also quite clear that some States still fight this kind of solution since they would like to continue their past activities and send large trawler fleets to utilize the fishing grounds of other nations without their consent. But the time has come to face the fact that such practices are opposed by the overwhelming majority of the Members of the international community and that the system on which they are based is obsolete and quite unacceptable to the nations whose resources the distant-water fishing States want
to use. Instead of opposing the concept of the exclusive economic zone, they should be con tent that they do not have to compensate for the immense riches which they have taken out of those resources in the past. As far as my country is concerned, those obsolete policies have many times in the past jeopardized our economic survival and we cannot tolerate that situation any longer.
32.	However, my Government is willing to facilitate reasonable interim adjustments to mitigate economic hardship for foreign fishermen, but two major considerations must then be kept in mind. On the one hand, our policy in this field has been known for almost 30 years now and cannot come as a surprise to anyone least of all to the nations whose fishermen have frequented or worked our area. On the other hand and I emphasize this we will not submit to economic pressures such as those exercised by the Federal Republic of Germany, which has enacted a landing ban on our trawlers in German ports and exercised its veto to prevent the application of tariff concessions in the European Economic Community.
33.	It is our hope that our new regulations will be respected by all concerned and that we will be able to use our natural resources in conformity with the principles which were supported, as I said before, by an overwhelming majority at the Conference on the Law of the Sea. This is our intention and this is what we shall do.
34.	It has been maintained in some quarters that the Government of Iceland should have waited for the completion of the work of the Conference and that by acting now the further work of that Conference has been made more difficult. My Government does not share this view. On the contrary, by adhering strictly to the principles overwhelmingly supported by the Conference, my Government has emphasized its respect for the Conference and it is our conviction that our action, as well as any similar action taken by other States, will, rather than hinder the work of the Conference, promote its success,
